DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 07/05/2022.  This action is made Final.
2.	Claims 1-15, 17-20 are pending in the case.  Claims 1 and 17 are independent claims. Claim 16 is cancelled.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

			Response to Arguments/Remarks
4. 	Applicant’s arguments/remarks filed on 07/05/2022 with respect to the rejection of independent claims 1 and 17 by Woo (US 2010/0315418) and McKee (US 2021/0225083) under 35 U.S.C. 103 (pages 6-7 of the remarks) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Ohta (US 20120044177). Independent claims 1 and 17 are now rejected by the combination of Woo, McKee and Ohta. Please see the rejection under 103 for details.
	Applicant’s arguments/remarks filed on 07/05/2022 with respect to the rejections of dependent claims 8 and 20 by the combination of Woo/McKee/Pasquero/Rekimoto under 35 U.S.C. 103 (pages 7-8 of the remarks) have been fully considered but they are not persuasive. As cited and discussed in the rejection of claim 8 or claim 20 (see details in the rejection under 103 below), “cursor hovering” (in Fig. 12 and [0052] of Pasquero) and “contact” (in Fig. 8 & [0077] of Rekimoto) are all carried out by a user. 
	Applicant’s arguments/remarks filed on 07/05/2022 with respect to the rejection of dependent claim 13 by the combination of Woo/McKee/Weising under 35 U.S.C. 103 (page 8 of the remarks) have been fully considered but they are not persuasive. As cited and discussed in the rejection of claim 13 (see details in the rejection under 103 below), Weising teaches calculating a rotational angle based on a difference between a measurement of a compass sensor of the mobile device and a known fixed value of a compass direction of a X-axis of the horizontal display coordinate system (Fig. 10B & [0068], angle alpha is calculated with respect to horizontal X-axis 1018, i.e., rotational angle alpha of the mobile device is based on a difference between a measurement of a compass sensor of the mobile device in [0095] & [0043] and a known fixed value of a compass direction of a X-axis of the horizontal display coordinate system).  However, Fig. 10B of Weising is just an example. A skilled artisan would have recognized that similar to the calculation of a rotational angle of a mobile device with respect to X-axis shown in Fig. 10B of Weising, one can calculate a rotational angle of the mobile device based on a difference between a measurement of a compass sensor of the mobile device and a known fixed value of a compass direction of a Y-axis of the horizontal display coordinate system to achieve the claim limitation. This is because, as disclosed in Fig. 14 & [0080]-[0082] of Weising, one can select any of an edge of a table, a window or a television in Fig. 9 and thus, X or Y axis as a reference for the mobile device position/orientation determination using Dead Reckoning technique.
	Applicant’s arguments/remarks filed on 07/05/2022 with respect to the rejection of claims 14 and 18 under 35 U.S.C. 103 (page 9 of the remarks) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Objections
5.	Claim 8 is objected to because of the following informalities:  
Regarding claim 8, claim 8 recites:
 The display system of claim 7, wherein the mobile device vibrates with a first pattern when the cursor is over the two-dimensional digital object and not selected by the user and vibrates with a second pattern when the two-dimensional digital object is selected by the user.

There is a lack of antecedent basis for “the user”, because “a user” is not recited prior to “the user” in claim 8 or in any of the claims that claim 8 is dependent upon. 
To cure the deficiency, Applicant should consider reciting “a user” in claim 7, e.g., “The display system of claim 4, wherein the mobile device vibrates when the cursor is over the two-dimensional digital object by a user”.
Appropriate correction is required.

					Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-4, 9, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Woo (US 2010/0315418, IDS of 01/27/2021), and further in view of McKee et al. (US 2021/0225083; PTO-892 of 04/04/2022, hereinafter McKee) and Ohta et al. (US 20120044177; hereinafter Ohta). 
		Regarding claim 1, Woo teaches A display system (Figs. 4-5, touch screen mobile device users interact with table interface) comprising: 
a tabletop model ([0004], tabletop system; [0008]-[0009] & Fig. 5, a tabletop interface that provides multi-mobile-user controlled augmented reality system), including: 
a horizontal display that is configured to display a two-dimensional digital map ([0006], tabletop system equipped with a horizontal display device; Fig. 11 & [0068], 3D objects at a predetermined position of a 2D map shown on the table interface); and 
a three-dimensional physical model that is configured to overlay the two-dimensional digital map ([0056]-[0058] and Fig. 6, a physical object disposed on the table as a three-dimensional physical model overlapping the 2D map, e.g., Fig. 11 & [0068] where disposed tangible objects are physical objects); and 
a mobile device comprising a touchscreen display… ([0053]-[0055] & Figs. 4-5,  mobile touch-sensitive interface 200 in Fig. 4 for users to select or manipulate 3D content in the table interface 100 of Fig. 5);
		Although Woo teaches displaying different information on mobile interface 200 based on angles of the mobile interfaces 200 with respect to table interface 100 ([0055]) and forming a common space for users by matching a spatial coordinate system of a table interface and that of a user mobile interface via coordinate systems transformation (Fig. 6 & [0056]-[0059], w=u+v transformation) , Woo does not seem to expressly teach an inertial measurement unit comprising at least one sensor; wherein the display system is configured to: determine a rotational angle between a mobile device coordinate system and a horizontal display coordinate system, wherein the rotational angle is based on a location of the mobile device around the tabletop model, and wherein the rotational angle is updated as the mobile device is moved around the tabletop model based on measurements of the inertial measurement unit and a three-dimensional rotation matrix.
		However, the prior art of McKee can be relied upon for an explicit showing of these limitations.  The prior art of McKee is directed towards navigating augmented building information model by allowing users equipped with an AR-enabled device to move/walk around a real-world environment overlaid with the information model (see McKee [title], [0151]-[0152], navigate the real-world and the corresponding virtual 3D model to perceive a view from different position/orientation; Fig. 1 & [0038] & Fig. 2 & [0054], 2D/3D model overlaid on a real-world environment). McKee also teaches presenting aligned virtual 2D or 3D model as overlaid virtual content on a real-world environment view via user input at the navigation controls of the augmented reality system ([0010], touch & drag to change 3D model view perspective). McKee further teaches an inertial measurement unit comprising at least one sensor ([0084], sensors for determining the position and orientation of Augmented-Reality-Enabled device or AR-enabled device include accelerometer or gyroscope inertia sensor); wherein the display system is configured to: determine a rotational angle between a mobile device coordinate system and a horizontal display coordinate system ([0154], determine an updated position and orientation of AR-enabled device within the 3D model of the real-world environment when a user equipped with the AR-enabled device moves/walks around the real-world environment in [0151] & [0158],  the AR-enabled mobile device has its own coordinate system as shown in Fig. 6 of Woo, the updated position and orientation is relative to a given plane which can be horizontal or vertical in [0140]; [0139]-[0140], use anchor to indicate a given position and/or orientation relative to the view of the real-world environment; [0117]-[0118], translate position within the virtual 2D model of the real-world environment into 2D coordinates and translate the selected orientation to a particular orientation angle, and translate the 2D coordinates and the particular orientation angle into corresponding 3D coordinates and a corresponding orientation angle within the virtual 3D model of the real-world environment, e.g., 3D model in Fig. 2; Fig. 2, X, Y, Z coordinates in 220 of Fig. 2 can be a horizontal display coordinate system of a virtual plane in [0140] & [0142]; [0139], anchor provides a common frame of reference and stay at the position and/or orientation at which it has been placed as the user navigates the real-world environment; [0014], determine AR-enabled device position and orientation or ‘pose’, in order to properly align the virtual content onto the view of the real-world environment), wherein the rotational angle is based on a location of the mobile device around the 2D/3D model ([0154] & [0117]-[0118], user mobile/AR device orientation angle within the virtual 2D/3D model of the real-world environment is determined when user moves around the real-world environment overlaid with the 2D/3D model in [0150]-[0151]), and wherein the rotational angle is updated as the mobile device is moved around the 2D/3D model based on measurements of the inertial measurement unit and a three-dimensional rotation matrix ([0154], user mobile device rotational angle or orientation angle in [0118] is updated based on inertial measurement from accelerometer data and 3-by-3 three-dimensional rotation matrix, when user moves around the real-world environment overlaid with the 2D/3D model in [0150]-[0151] ). McKee further teaches to transform a movement on the touchscreen display to a movement of a cursor on the two-dimensional digital map … ([0111] & [0115], user input to control cursor movement (miss-spelled as curser in [0115]) overlaid on the virtual 2D model or map shown in Fig. 1 via a touch-sensitive interface like touch-screen tablet or smartphone in [0078]; [0142], the 2D model is a virtual plane overlaid onto the view of the real-world environment, e.g., a top portion or a bottom portion of the real-world environment; [0010], the touch input can be a directional drag, i.e., a movement on the touchscreen display of a tablet or smartphone; [0167], touch input to place a digital tag onto a detected object).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the tabletop Augmented Reality system of Woo to include easy-to-navigate and enhanced perspective view of a 2D/3D model overlaid on a real-world environment in McKee to achieve the claim limitation. A skilled artisan would have considered that the 2D map and 3D tabletop model in the augmented reality system of Woo are similar to the 2D and 3D model of an augmented reality system in Mckee, in view of the teachings of Woo and McKee together.  One would be motivated to make such a combination so that users can easily adjust perspective of 2D/3D model along lateral or vertical axes via touch input or navigate the 2D/3D model that is properly aligned onto the view of the real-world environment by walking around the real-world environment for sense of real-life experience (McKee [0009]-[0015]).
	Although McKee teaches to transform a movement on the touchscreen display to a movement of a cursor on the two-dimensional digital map … ([0111] & [0115] & [0142] & [0010], see citations and discussions above), Woo/McKee seems to be silent on the limitation to transform a movement on the touchscreen display to a movement of a cursor on the two-dimensional digital map based at least in part on a transformation matrix comprising a weight and the rotational angle. 
	However, the prior art of Ohta can be relied upon for a teaching of the limitation. Ohta is directed toward calculating a position in a virtual space based on attitude of a controller/terminal device and an input position on a predetermined input surface of the controller device including a touch screen ([abstract]; [0007] & [0013], terminal/controller device and game device; Figs. 12-13; [0003], touch panel). Ohta teaches determining the attitude of the controller device based on output of inertia sensor(s) of the device ([0020], estimate attitude from inertia sensor output; [0114] & Fig. 11, acceleration sensor & gyrosensor and CPU of terminal 7;  [0012] & [0016], inertia sensors include acceleration sensor, gyrosensor or magnetic sensor).  Ohta also teaches representing the attitude of the controller by a rotation matrix including rotational angles and calculating the attitude based on angular velocity data and the acceleration data of the sensors ([0258]-[0260], attitude, rotation angles and matrix; [0269] & [0271], calculate attitude based on angular velocity which can be corrected/weighted by taking into consideration the direction of gravity based on the acceleration; [0156], the inertia sensor like a gyrosensor detects angular velocities about X,Y and Z axes). Specifically,  Ohta teaches the limitation to transform a movement on the touchscreen display to a movement of a cursor on the two-dimensional digital map based at least in part on a transformation matrix comprising a weight and the rotational angle (Fig. 37 & [0384]-[0385], shuriken 301 of the two-dimensional digital image map on television 2 is mapped to the recited “cursor”, the movement on the touch screen/panel of terminal/controller 7 (hand-held device 9) is indicated by the line drawn by the player; transform the movement of the line on the touchscreen to movement of cursor/shuriken 301 on the two-dimensional digital map on television 2, based on a transformation matrix representing the determined attitude; attitude & the drawn line determine the direction of shuriken launch; [0258]-[0260], attitude represented by rotation angles and transformation matrix; [0269] & [0271], attitude is calculated based on angular velocity further corrected/weighted by taking into consideration the direction of gravity based on the acceleration; Fig. 43 & [0444]-[0446], similar to Fig. 37, except, cannonball/cursor 332 is used for demonstration and different 2D viewpoint can be rendered for images seen from different position of the 3D space. Note: claim 1 does not specify what the “weight” includes or excludes, nor does claim 1 reflect a given weight accounts for limitations of a touchscreen display, sizes of touchscreen displays or tabletop display listed in page 7 of Applicant’s remarks).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tabletop Augmented Reality system of Woo/Mckee to include the control of 2D virtual image cursor movement by user’s input on a touchscreen controller and the controller’s position in the 3D virtual space taught by Ohta to achieve the claim limitation. One would be motivated to make such a combination to provide cursor control in a two-dimensional virtual plane that reflects user specified controller’s position in a three-dimensional space for improved real-life or gaming experience (Ohta: [0003]-[0008]).

		Regarding claim 2, Woo/McKee/Ohta teaches the display system of claim 1.  Woo/McKee also teaches the limitation wherein the two-dimensional digital map includes a two-dimensional digital object (Woo: Fig. 2 & [0049], two-dimensional image on the table; Fig. 11 & [0068], 2D digital object/map with 3D physical object; McKee: Fig. 1 & [0038], 2D digital/virtual objects/content represent pillar, building and other physical elements; [0140]-[0144] & [0157], object anchor that can be a 2D horizontal plane or a vertical plane, a virtual plane corresponds to a size, position and/or orientation of a given object like physical floor; [0166], overlaying 2D digital tags in different shapes to represent objects).
 
		Regarding claim 3, Woo/McKee/Ohta teaches the display system of claim 2.  Woo/McKee also teaches the limitation wherein the two-dimensional digital object is a footprint of a building (Woo: Figs. 11-13 & [0068], showing the footprint of a building; McKee: Fig. 1 & [0038], 2D digital/virtual objects/content represent pillar, building and other physical elements; [0140]-[0144] & [0157] & [0038], object anchor that can be a 2D horizontal plane or a vertical plane, a virtual plane corresponds to a size, position and/or orientation of a given object like physical floor, building; [0166], overlaying 2D digital tags in different shapes to represent objects including building in [0038]).

Regarding claim 4, Woo/McKee/Ohta teaches the display system of claim 2.  For reasons and motivations cited and discussed in claim 1, Woo/McKee/Ohta also teaches the limitation wherein the mobile device includes an input to select the two-dimensional digital object when the cursor is over the two-dimensional digital object (McKee: [0111] & [0115], user touch input to control cursor movement (misspelled as curser in [0115]) overlaid on the virtual 2D model and select the position and/or orientation within the virtual 2D model which is a two-dimensional digital object, before rendering a corresponding position and/or orientation within a virtual 3D model like Fig. 2 in [0117]; Ohta: Fig. 37 and Fig. 43).

Regarding claim 9, Woo/McKee/Ohta teaches the display system of claim 4. For reasons and motivations cited and discussed in claim 1, Woo/McKee/Ohta also teaches the limitation wherein attribute information of the two-dimensional digital object is displayed when the two-dimensional digital object is selected (McKee: [0111] & [0115], user touch input to control cursor movement (misspelled as curser in [0115]) overlaid on the virtual 2D model and select the position and/or orientation within the virtual 2D model which is a two-dimensional digital object, before rendering a corresponding position and/or orientation within a virtual 3D model like Fig. 2 in [0117], the display of virtual 3D model and information in 220 of Fig. 2 are attribute information of the selected 2D model, i.e., two-dimensional digital object; [0011], user can relocate the perspective to any position/orientation within 2D model and view a particular floor of the building construction project, i.e., 2D object information on a particular floor).

Regarding claim 15, Woo/McKee/Ohta teaches the display system of claim 1. For reasons and motivations cited and discussed in claim 1, Woo/McKee/Ohta also teaches the limitation wherein the movement on the touchscreen display is a slide movement of a finger from a start position to an end position (Ohta: Fig. 37 & [0383]-[0385], the movement on the touch screen/panel of terminal/controller 7 (hand-held device 9) is indicated by the line drawn by the player or a slide movement by a finger;  McKee: [0010], the touch input can be a directional drag, i.e., a movement on the touchscreen display of a tablet or smartphone by sliding from a start position to an end position; [0110], finger pointing or touching; Woo:[0063] & Fig. 8, manipulate content or button with fingers).

Regarding claim 17, claim 17 is directed to a method which is performed by the system of claim 1.  Claim 17 is rejected with the same rationale as claim 1.

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Woo/McKee/Ohta as applied to the claim 4 above, and further in view of Chellis et al. (US PGPUB 2007/0192719; PTO-892 of 09/02/2021, hereinafter Chellis). 
	Regarding claim 5, Woo/McKee/Ohta teaches the display system of claim 4. Although Woo teaches A plurality of users can select virtual content in tabletop model by manipulating the virtual content on the table ([0049]) and McKee teaches selecting a particular position/orientation within a virtual 2D model by manipulating the virtual 2D model cursor ([0111] & [0115]), Woo/McKee/Ohta seems to be silent on the limitation wherein the two-dimensional digital object is highlighted when the cursor is over the two-dimensional digital object to indicate to a user that the two-dimensional digital object can be selected.
	However, the prior art of Chellis is directed towards displaying hover indicator for objects (see Chellis [title]). Chellis also teaches displaying boundaries of selected object ([abstract]). Specifically, Chellis teaches the limitation wherein the two-dimensional digital object is highlighted when the cursor is over the two-dimensional digital object to indicate to a user that the two-dimensional digital object can be selected (Figs. 4A-4B & [0044]-[0046], display a halo or highlighted stroke 410 when mouse hovering a text box, i.e., a 2D digital object; [0047] & Fig. 5, show the highlighted object can be selected with another selection indicator, the selection indicator is provided when a mouse down event occurs within the boundary of the object).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included informative indicators over objects of user interest taught by Chellis in the Augmented Reality system of Woo/McKee/Ohta to achieve the claim limitation. One would be motivated to make such a combination to indicate the position of user interface selection over an object and make the object distinctive before being selected and to further inform user when the object is selected for clarity (Chellis: [0002]-[0003]).
	
Regarding claim 6, Woo/McKee/Ohta/Chellis teaches the display system of claim 5. For reasons and motivations cited and discussed in claim 5, Chellis also teaches the limitation wherein the two-dimensional digital object is highlighted with a first visual indicator when the cursor is over the two-dimensional digital object and not selected and is highlighted with a second visual indicator when the two-dimensional digital object is selected ([0044]-[0046] and Figs. 4A-4B, display a halo or highlighted stroke 410, i.e., a first visual indicator, when mouse hovering a text box, i.e., a 2D digital object; [0047] & Fig. 5, show the highlighted object can be selected with another selection indicator, i.e., a second visual indicator, the selection indicator is provided when a mouse down event occurs within the boundary of the object).

8.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Woo/McKee/Ohta as applied to the claim 4 above, and further in view of Pasquero et al. (US PGPUB 2012/0326982; PTO-892 of 05/26/2021, hereinafter Pasquero). 
Regarding claim 7, Woo/McKee/Ohta teaches the display system of claim 4. Woo/McKee/Ohta does not seem to expressly teach the limitation wherein the mobile device vibrates when the cursor is over the two-dimensional digital object.
However, the prior art of Pasquero is directed towards providing vibration feedback for user interactions with graphical objects displayed in a mobile device interface (see Pasquero [abstract]). Pasquero also teaches that the vibration feedback is customizable ([0044]). Specifically, Pasquero teaches the limitation wherein the mobile device vibrates when the cursor is over the two-dimensional digital object (Fig. 12 & [0052], enable vibration when cursor hovers over an object).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included haptic feedback to a user when the system received a particular input taught by Pasquero in the Augmented Reality system of Woo/McKee/Ohta to achieve the claim limitation. One would be motivated to make such a combination to timely indicate to the user upon the reception of a particular communication from the user (Pasquero: [0001]-[0002]).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woo/McKee/Ohta/Pasquero as applied to the claim 7 above, and further in view of Rekimoto (US PGPUB 2006/0152497; PTO-892 of 05/26/2021, hereinafter Rekimoto). 
Regarding claim 8, Woo/McKee/Ohta/Pasquero teaches the display system of claim 7.  As cited and discussed in the rejection of claim 7, Pasquero teaches the mobile device vibrates when the cursor is over the two-dimensional digital object (Fig. 12 & [0052]) and vibrations for different user interactions with displayed digital objects are customizable ([0044]). Pasquero has not shown with an example to illustrate the limitation wherein the mobile device vibrates with a first pattern when the cursor is over the two-dimensional digital object and not selected by the user and vibrates with a second pattern when the two-dimensional digital object is selected by the user.
However, the prior art of Rekimoto is directed towards providing vibration feedback based on user input conditions such as an input has touched or untouched a displayed object situation (see Rekimoto [abstract], vibrate upon approaching contact; [0007], judge if correctly touched). Specifically, Rekimoto teaches the mobile device vibrates with a first pattern when the touch input pointer is over the two-dimensional digital object and not selected by the user and vibrates with a second pattern when the two-dimensional digital object is selected by the user ( Fig. 8 & [0075]-[0076], vibrate in a first vibration pattern when touch input is approaching to a button/object but yet selecting/touching the object by the user, touch input pointer, e.g., a finger or pen, is equivalent to a cursor; Fig. 8 & [0077], vibrate in a second vibration upon the detection of contact, i.e., object selected by the user contact).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined customizable haptic feedback towards different user interactions taught in Pasquero with different vibration patterns specifically in accordance with object selection state by a user input taught by Rekimoto and implemented the features in the Augmented Reality system of Woo/McKee/Ohta/Pasquero to achieve the claim limitation. One would be motivated to make such a combination to provide differentiated haptic feedback to the user based on the state of user input (Rekimoto: [abstract] & Fig. 8).

10.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Woo/McKee/Ohta/Chellis as applied to the claim 5 above, and further in view of Buschel et al. (NPL: T4-Transparent and Translucent Tangibles on Tabletops; PTO-892 of 09/02/2021, hereinafter Buschel). 
Regarding claim 10, Woo/McKee/Ohta/Chellis teaches the display system of claim 5. Woo teaches the limitation wherein the three-dimensional physical model includes a three-dimensional physical object ([0056]-[0058] and Fig. 6, a three-dimensional physical object disposed on the table; Fig. 11 & [0068] where disposed tangible objects are physical objects).  Woo does not seem to expressly teach the limitation wherein light from the highlighted two-dimensional digital object is transmitted through the three-dimensional physical object.
However, the prior art of Buschel is directed towards presenting transparent and translucent tangibles on interactive tabletops (see Buschel [title]). Buschel teaches visualizing content directly below a manipulable tangible object and thus facilitating direct touch interaction with the content below ([abstract]). Specifically, Buschel teaches the limitation wherein light from the highlighted two-dimensional digital object is transmitted through the three-dimensional physical object (pages 4-5 and Fig. 4 & section 3.1, As a transparent object like Plexiglas EndLighten in Fig. 4 (a) is put on the tabletop, the object is illuminated from below 2D digital content, EndLighten is a translucent acrylic material infused with colorless light diffusing particles. When such an object is illuminated with colored light, the color becomes visible throughout the whole body of the object, especially along the edges e.g., the top side of a cylinder or cube).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the use of transparent or translucent tangible objects in tabletop models taught in Buschel with the tabletop augmented reality model of Woo/McKee/Ohta/Chellis to achieve the claim limitation. One would be motivated to make such a combination to facilitate direct touch interaction with the virtual 2D model content below the tangible objects by providing optical feedback to the user (Buschel: [abstract] and introduction section 1 on page 1-2).

Regarding claim 11, Woo/McKee/Ohta/Chellis/Buschel teaches the display system of claim 10. For reasons and motivations cited and discussed in claim 10,  Woo/McKee/Ohta/Chellis/Buschel teaches the limitation wherein the three-dimensional physical object is aligned with the two-dimensional digital object (Woo: Fig. 11 & [0068], showing the footprint of a building, e.g., The user can see a registered image through the mobile interface by disposing objects, such as a tangible object in Fig. 11, buildings, at a predetermined position as a two dimensional digital object on the table interface and augmenting three-dimensional virtual content corresponding to the objects; thus, they are aligned; Buschel: [abstract] & Fig. 4(a), visualizing content directly below a manipulable tangible object suggests the 3D tangible object and 2D virtual object/content are aligned).

Regarding claim 12, Woo/McKee/Ohta/Chellis/Buschel teaches the display system of claim 10. For reasons and motivations cited and discussed in claim 10,  Woo/McKee/Ohta/Chellis/Buschel teaches the limitation wherein the three-dimensional physical model is transparent or translucent (Buschel: [abstract] & Fig. 4(a), transparent or translucent tangible objects).

11.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woo/McKee/Ohta as applied to the claim 1 above, and further in view of Weising et al. (US 2011/0216002; PTO-892 of 04/04/2022, hereinafter Weising).
Regarding claim 13, Woo/McKee/Ohta teaches the display system of claim 1. Although McKee teaches the rotational angle is based on a measurement of an inertial sensor of the mobile device ([0084], accelerometer, gyroscope or others alike), Woo/McKee/Ohta seems to be silent on the limitation wherein the rotational angle is based on a difference between a measurement of a compass sensor of the mobile device and a known fixed value of a compass direction of a y-axis of the horizontal display coordinate system.
However, the prior art of Weising is directed towards generating a shared interactive space viewable through multiple user devices (see Weising [abstract]). Weising teaches changing user view angle or perspective to the shared virtual space vial user input (Fig. 3 & [0045]-[0046]). Weising also teaches synchronizing devices to a common reference point in an augmented virtual space using inertial measurement ([0041]-[0042] & Fig. 2, determine device location based on data from inertial systems & dead reckoning technique; [0057]-[0059] & Figs. 8-9, multiple mobile devices in a shared virtual space). Weising further teaches dynamically determining an angle between the coordinates of a user device and a reference coordinate system (Fig. 10B, angle alpha; Fig. 17, change perspective if user has moved to a new location). Specifically, Weising teaches the rotational angle is based on a difference between a measurement of a compass sensor of the mobile device and a known fixed value of a compass direction of a X-axis of the horizontal display coordinate system (Fig. 10B & [0068], angle alpha is calculated with respect to horizontal X-axis 1018, i.e., rotational angle alpha of the mobile device is based on a difference between a measurement of a compass sensor of the mobile device in [0095] & [0043] and a known fixed value of a compass direction of a X-axis of the horizontal display coordinate system; Fig. 14 & [0080]-[0082] & Fig. 9, mobile device 1302 position/orientation with respect to XYZ coordinates (e.g. an edge of the table, a window or a television which is parallel to Y axis in Fig. 9) is perfected by known Dead Reckoning technique).
A skilled artisan would have recognized that similar to the calculation of a rotational angle of a mobile device with respect to X-axis shown in Fig. 10B of Weising, one can calculate a rotational angle of the mobile device based on a difference between a measurement of a compass sensor of the mobile device and a known fixed value of a compass direction of a Y-axis of the horizontal display coordinate system, in view of the disclosure of Weising in Fig. 14 & [0080]-[0082] where one can select any of an edge of a table, a widow or a television in Fig. 9 as a reference for the mobile device position/orientation determination using Dead Reckoning technique.
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the use of magnetometer like compass and Dead Reckoning technique to determine a mobile device orientation/position with respect a selected reference disclosed by Weising in the system of Woo/McKee/Ohta to achieve the claim limitation. One would be motivated to make such a combination to use known magnetometer sensor besides inertial sensors like accelerometer/gyroscope and known technique like Dead Reckoning to determine the location and orientation of a mobile device in a shared space (Weising: [0095], magnetometer like compass; Fig. 14 & Fig. 9 & [0080]-[0082], Dead Reckoning & any selected reference for a mobile device position/orientation determination; McKee: [0084], accelerometer, gyroscope or others alike).

12.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woo/McKee/Ohta as applied to the claim 17 above, and further in view of Chellis et al. (US PGPUB 2007/0192719; PTO-892 of 09/02/2021, hereinafter Chellis) and Buschel et al. (NPL: T4-Transparent and Translucent Tangibles on Tabletops; PTO-892 of 09/02/2021, hereinafter Buschel). 
	Regarding claim 19, Woo/McKee/Ohta teaches The method of claim 17. For reasons and motivations cited and discussed in the system claim 1 thus similarly for the method claim 17, McKee teaches when the cursor is over a two-dimensional digital object, at least one of a first visual indicator via the two dimensional digital object and a first haptic signal via the mobile device ([0139]-[0144], use anchor, i.e., a first visual indicator, to indicate a given/selected position and/or orientation relative to the view of the real-world environment; [0111] & [0115], user input to control cursor movement (miss-spelled as curser in [0115]) overlaid on the virtual 2D model/object or map shown in Fig. 1 via a touch-sensitive interface like touch-screen tablet or smartphone in [0078]). Although Woo teaches A plurality of users can select virtual content in tabletop model by manipulating the virtual content on the table ([0049]), Woo/McKee/Ohta seems to be silent on the limitation wherein the two-dimensional digital object is highlighted when the cursor is over the two-dimensional digital object to indicate to a user that the two-dimensional digital object can be selected.
	However, the prior art of Chellis is directed towards displaying hover indicator for objects (see Chellis [title]). Chellis also teaches displaying boundaries of selected object ([abstract]). Specifically, Chellis teaches the limitation wherein the two-dimensional digital object is highlighted when the cursor is over the two-dimensional digital object to indicate to a user that the two-dimensional digital object can be selected(Figs. 4A-4B & [0044]-[0046], display a halo or highlighted stroke 410 when mouse hovering a text box, i.e., a 2D digital object, by a user; [0047] & Fig. 5, show the highlighted object can be selected with another selection indicator, the selection indicator is provided when a mouse down event occurs within the boundary of the object).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included informative indicators over objects of user interest taught by Chellis in the Augmented Reality system of Woo/McKee/Ohta to achieve the claim limitation. One would be motivated to make such a combination to indicate the position of user interface selection device over an object and make the object distinctive before being selected and to further inform user when the object is selected for clarity (Chellis: [0002]-[0003]).
	Woo/McKee/Ohta/Chellis does not seem to expressly teach the limitation wherein light from the highlighted two-dimensional digital object is transmitted through a three-dimensional physical object.
	However, the prior art of Buschel is directed towards presenting transparent and translucent tangibles on interactive tabletops (see Buschel [title]). Buschel teaches visualizing content directly below a manipulable tangible object and thus facilitating direct touch interaction with the content below ([abstract]). Specifically, Buschel teaches the limitation wherein light from the highlighted two-dimensional digital object is transmitted through the three-dimensional physical object (pages 4-5 and Fig. 4 & section 3.1, As a transparent object like Plexiglas EndLighten in Fig. 4 (a) is put on the tabletop, the object is illuminated from below 2D digital content, EndLighten is a translucent acrylic material infused with colorless light diffusing particles. When such an object is illuminated with colored light, the color becomes visible throughout the whole body of the object, especially along the edges e.g., the top side of a cylinder or cube).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the use of transparent or translucent tangible objects in tabletop models taught in Buschel with the tabletop augmented reality model of Woo/McKee/Ohta/Chellis to achieve the claim limitation. One would be motivated to make such a combination to facilitate direct touch interaction with the virtual 2D model content below the tangible objects by providing optical feedback to the user (Buschel: [abstract] and introduction section 1 on page 1-2).

	Regarding claim 20, Woo/McKee/Ohta/Chellis/Buschel teaches The method of claim 19. For reasons and motivations cited and discussed in claim 19, Woo/McKee/Ohta/Chellis/Buschel also teaches the limitation comprising providing, when an object is selected by the user, at least one of a second visual indicator via the two-dimensional digital object and a second haptic signal via the mobile device ([0044]-[0046] and Figs. 4A-4B, display a halo or highlighted stroke 410, i.e., a first visual indicator, when mouse hovering a text box, i.e., a 2D digital object, by the user; [0047] & Fig. 5, show the highlighted object can be selected with another selection indicator, i.e., a second visual indicator, the selection indicator is provided when a mouse down event occurs within the boundary of the object).

Allowable Subject Matter
13.	Claims 14 and 18 are objected to as being dependent upon a rejected base claim 1 or claim 17, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179